Citation Nr: 0715930	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  He also had multiple periods of service in the Air 
National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in each 
ear.

2.  The evidence does not show that the veteran's bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in February 2006 which was specifically 
intended to address the requirements of the VCAA.  
The February 2006 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
rating for your service-connected disability, the evidence 
must show that your service-connected condition has gotten 
worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the February 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2006 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2006 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the February 2006 letter advised the veteran that if "you 
have recently received treatment at a [VA] facility or 
treatment authorized by [VA], please furnish the dates and 
places of treatment . . . [w]e will then obtain the necessary 
reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2006 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with proper VCAA notice regarding an increased 
rating for bilateral hearing loss prior to the initial 
adjudication of his claim.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Because the veteran did not receive proper VCAA 
notice prior to the initial adjudication of his claim, the 
Board must consider whether he was prejudiced by such action.  
In such circumstances, the timing error is presumed 
prejudicial and the burden shifts to VA to demonstrate that 
the error was not prejudicial to the claimant.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

After reviewing the record, the Board believes that VA has 
overcome its burden of showing that the veteran was not 
prejudiced by the notice timing error.  Shortly after the 
VCAA notice was sent to the veteran, he responded with a 
statement indicating that "I have no other information or 
evidence to give VA to substantiate my claim.  Please decide 
my claim as soon as possible."  Neither the veteran nor his 
representative has since indicated that additional evidence 
exists which has not already been obtained.  It thus appears 
that the veteran has no additional evidence in his possession 
which would influence the Board's decision.  Remanding the 
case for additional VCAA compliance action or readjudication 
of the claim would only serve to delay final adjudication of 
the claim, with little or no benefit flowing to the veteran.  
To the contrary, the veteran clearly indicated in his 
response to the February 2006 VCAA letter that he wanted his 
claim decided as soon as possible with additional delay.  

Because the veteran was not prejudiced by the notice timing 
error, and because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [holding that additional VCAA notice is not required 
where there is no reasonable possibility that further 
development will aid the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service-connected for bilateral 
hearing loss.  The veteran has already been provided with 
notice of element (4), degree of disability, by the February 
2006 VCAA letter discussed at length above.  Moreover, 
element (5), effective date, is rendered moot by the Board's 
denial of an increased rating herein.  In other words, any 
lack advisement as to that element is meaningless, because an 
effective date is not, and cannot be, assigned in the absence 
of an increased rating.  In any event, the veteran was sent a 
letter in March 2006 which specifically advised him of the 
evidence needed to substantiate the earliest possible 
effective date for any potential grant of an increased 
rating.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records, 
extensive argument from the veteran and his representative, 
and the report of a March 2003 VA audiometric examination.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.




Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 126.

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI, for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in December 2002, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000.  In this regard, the Board notes that 
the method described above using Tables VI and VII was not 
changed.  However, pertinent changes were made to 38 C.F.R. § 
4.86, regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The only pertinent audiometric testing obtained in connection 
with the present appeal consists of a March 2003 VA 
audiological examination.  That examination revealed the 
following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
55
LEFT
15
25
40
50
55

The average decibel loss for the right ear was 45 and the 
average for the left ear was 43.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level I 
for each ear.  Under the schedular criteria, this results in 
a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2006).

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing test does not show a result of 30 dB or 
less at 1000 Hz and 70dB or more at 2000 Hz, as would be 
required for application of table VIa under 38 C.F.R. § 
4.86(b).  The veteran also does meet the criteria for 38 
C.F.R § 4.86(a).  Each of the four specified frequencies is 
not 55 dB or more in either ear.  Therefore, the rating under 
38 C.F.R. § 4.85 is the correct rating under the regulations 
for this veteran.

The examination reports document that the veteran has 
diminished hearing.  This is not in dispute; service 
connection is only assigned where disability exists.  With 
respect to the assignment of an increased rating, the 
question which must be answered by the Board is whether the 
schedular criteria have been met.  The schedular criteria are 
specific and, as explained above, the veteran's hearing loss 
is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has considered the arguments of the veteran's 
representative assailing the methodology employed by the VA 
examiner in conducting audiometric testing.  The 
representative He contends, in essence, that since this test 
was administered in a "sound-controlled room" it does not 
adequately evaluate the effect the veteran's hearing loss has 
on his ability to "function under the ordinary conditions of 
daily life." See Appellant's Brief, at 3.  The 
representative's contention appears to be that although the 
veteran's hearing is relatively good in a sound-sound 
controlled room, he cannot hear as well in other conditions.  
He has presented no evidence in support of this theory.  As a 
lay person without medical training, the representative is 
not competent to comment on the adequacy of the methods used 
to evaluate hearing loss by qualified audiologists.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2006) [noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Moreover, VA is bound 
by the regulations to evaluate hearing loss using specific 
tests (the Maryland CNC test and puretone audiometric 
testing).  

The Board additionally notes in this connection that service 
connection is in effect for tinnitus and that a 10 percent 
rating has been assigned for that disability.  
The veteran's representative is not competent to distinguish 
between symptomatology caused by hearing loss and that caused 
by tinnitus.  See Espiritu, supra.  Put another way, the 
explanation for why the veteran may have problems in a noisy 
environment is the tinnitus.  In any event, as discussed 
above, the manner of testing is prescribed by regulation. The 
VA Rating Schedule makes it clear that compensation may be 
awarded only when a veteran's hearing has degraded to a 
certain measurable level, that level to be measured by use of 
Maryland CNC testing or puretone testing at specific 
frequencies.  In this case, the level of hearing loss that 
warrants a higher disability rating has not been demonstrated 
by the application of the audiometric test results to the 
schedular criteria.  The Board is bound to follow the 
criteria in the rating schedule.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

As the Court observed in the Lendenmann, "disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Accordingly, the Board finds that criteria for a compensable 
rating for bilateral hearing loss have not been met.  The 
benefit sought on appeal is denied.

Fenderson considerations

As discussed in the law and regulations section above, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected hearing loss has not changed appreciably 
since he filed his claim.  There are no medical findings or 
other evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, December 31, 2002.



Extraschedular rating

In the July 2004 statement of the case, the RO specifically 
included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [noting that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for hearing loss.  Indeed, it does not appear 
that he has ever been hospitalized for this condition.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
In connection with this appeal, the veteran has indicated 
that his hearing loss negatively impacts his ability to 
"carry on normal conversation."  He contends that friends 
and colleagues will often point out to him that he "missed 
words or parts of phrases in conversations" and that he 
finds himself "with embarrassing frequency asking business 
associates to repeat what they have said."  Despite these 
complaints, however, the veteran has maintained regular 
employment over the years, most recently as a quality systems 
engineer.  While the Board has no doubt that the veteran 
occasionally misses words in conversation or has to ask 
others to repeat themselves, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated by the rating schedule and the 
noncompensable rating the Board has assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran' s claim 
for an increased (compensable) disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


